Exhibit 10.1

BRYN MAWR BANK CORPORATION 2007 LONG-TERM INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT OF THE PLAN

1.1 PLAN NAME. As of the Effective Date, the name of this plan shall be the Bryn
Mawr Bank Corporation (“Corporation”) “2007 Long-Term Incentive Plan”
(hereinafter called the “Plan”).

1.2 EFFECTIVE DATE. This Plan shall become effective on April 25, 2007 (the
“Effective Date”), subject to its approval by the holders of a majority of the
voting power of the shares deemed present and entitled to vote at the
Corporation’s Annual Meeting of Shareholders to be held on that date.

1.3 PURPOSE. The purpose of the Plan is to promote the success and enhance the
value of the Corporation by providing long term incentives to directors and
employees of the Corporation and its subsidiaries linking their personal
interest to that of the Corporation’s shareholders. The Plan is further intended
to provide flexibility to the Corporation by increasing its ability to motivate,
attract and retain the services of employees and directors upon whose judgment,
interest and special effort the successful conduct of the Corporation’s
operations are largely dependent.

ARTICLE II

DEFINITIONS

2.1 AWARD. An “Award” is a grant of Stock Options, Stock Appreciation Rights,
Dividend Equivalents, Performance Awards, Restricted Stock or Restricted Stock
Units under the Plan.

2.2 BOARD. The “Board” is the Board of Directors of the Corporation.

2.3 CAUSE. “Cause” means, (i) the willful and continued failure to substantially
perform the Participant’s duties (other than failure resulting from incapacity
due to physical or mental illness) after receipt of a written demand for such
performance specifically identifying such failure; (ii) the willful engaging by
the Participant in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Corporation or its successor; (iii) breach of
fiduciary duty, or (iv) breach of any confidentiality, non-compete,
non-solicitation agreement, non-disparagement or any other stipulated agreement.

2.4 CHANGE IN CONTROL. A “Change in Control” with respect to any Award has the
meaning assigned to the term in the change in control agreement, if any, between
the Participant and the Corporation, provided, however, that if there is no such
change in control agreement, it shall mean: (a) the acquisition by any Person
(as the term “Person” is used for the purposes of Section 13 (d) or 15 (d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of direct
or indirect beneficial ownership (within the meaning of Rule 13D promulgated
under the Exchange Act) of fifty percent (50%) of the combined voting power of
the then outstanding securities of the Corporation entitled to vote in the
election of directors (the “Voting Securities”); or (b) during any period of two
(2) consecutive years (not including any period prior to the Effective Date),
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (c) the consummation
of (i) the sale or disposition of all or substantially all of the Corporations’
assets, or (ii) a merger or consolidation of the Corporation with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the Voting Securities of the Corporation (or such
surviving entity) outstanding immediately after such merger or consolidation or
(d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation.

However, in no event shall a Change in Control be deemed to have occurred with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction.

2.5 CODE. The “Code” is the Internal Revenue Code of 1986, as amended, and rules
and regulations thereunder, as now in force or as hereafter amended.

2.6 COMMITTEE. The “Committee” is the committee described in Section 8.1 hereof.

2.7 COMMON STOCK. “Common Stock” is the common stock, $1.00 par value per share
(as such par value may be adjusted from time to time) of the Corporation.

 

1



--------------------------------------------------------------------------------

2.8 CORPORATION. The “Corporation” is Bryn Mawr Bank Corporation, a Pennsylvania
corporation, and any successor thereof.

2.9 DATE OF GRANT. The “Date of Grant” of an Award is the date designated in the
resolution by the Committee as the date of an Award, which shall not be earlier
than the date of the resolution and action thereon by the Committee. In the
absence of a designated date or a fixed method of computing such date being
specifically set forth in the Committee’s resolution, then the Date of Grant
shall be the date of the Committee’s resolution or action. In no event shall the
Date of Grant of any Award that is authorized by the Committee on or after the
Effective Date be earlier than the Effective Date.

2.10 DIRECTOR. A “Director” of the Corporation or its Subsidiary.

2.11 DIVIDEND EQUIVALENT. A “Dividend Equivalent” is a right to receive an
amount equal to the regular cash dividend paid on one share of Common Stock.
Dividend Equivalents may only be granted in connection with the grant of an
Award that is based on but does not consist of shares of Common Stock (whether
or not restricted). The number of Dividend Equivalents so granted shall not
exceed the number of related stock-based rights. (For example, the number of
Dividend Equivalents granted in connection with a grant of Stock Appreciation
Rights may equal the number of such Stock Appreciation Rights, even though the
number of shares actually paid upon exercise of those Stock Appreciation Rights
necessarily will be less than the number of Stock Appreciation Rights and
Dividend Equivalents granted.) Dividend Equivalents shall be subject to such
terms and conditions as may be established by the Committee, but they shall
expire no later than the date on which their related stock-based rights are
either exercised, expire or are forfeited (whichever occurs first). The amounts
payable due to a grant of Dividend Equivalents may be paid in cash, either
currently or deferred, or converted into shares of Common Stock, as determined
by the Committee.

2.12 EXCHANGE ACT. The “Exchange Act” is the Securities Exchange Act of 1934, as
amended, and rules and regulations thereunder, as now in force or as hereafter
amended.

2.13 FAIR MARKET VALUE. “Fair Market Value” of a share of Common Stock on any
date is the last sale price as reported by the NASDAQ Global Market on the
preceding day, but if no sales are reported on that day, for the last preceding
day on which a sale was reported.

2.14 GOOD REASON. “Good Reason” means any material diminution of the
Participant’s position, authority, duties or responsibilities (including the
assignment of duties materially inconsistent with the Participant’s position or
a material increase in the time Participant is required by the Corporation or
its successor to travel), any reduction in salary or in the Participant’s
aggregate bonus and incentive opportunities, any material reduction in the
aggregate value of the Participant’s employee benefits (including retirement,
welfare and fringe benefits), or relocation to a principal work site that is
more than 40 miles from the Participant’s principal work site immediately prior
to the Change in Control;

2.15 INCENTIVE STOCK OPTIONS. An “Incentive Stock Option” means a Stock Option
granted under the Plan which satisfies the requirements of Section 422 of the
Code or such successor provision as may be in effect from time to time.

2.16 NON-QUALIFIED OPTIONS. A “Non-Qualified Option” is a Stock Option under the
Plan which is not an Incentive Stock Option intended to satisfy the requirements
of Section 422 of the Code or such successor provision as may be in effect from
time to time.

2.17 PARTICIPANT. A “Participant” is a person who has been designated as such by
the Committee and granted an Award under this Plan pursuant to Article III
hereof.

2.18 PERFORMANCE AWARD. A “Performance Award” is a right to either a number of
shares of Common Stock (“Performance Shares”) or a cash amount (“Performance
Units”) determined (in either case) in accordance with Article IV of this Plan
based on the extent to which the applicable Performance Goals are achieved. A
Performance Share shall be of no value to a Participant unless and until earned
in accordance with Article IV hereof.

2.19 PERFORMANCE GOALS. “Performance Goals” are the performance conditions, if
any, established pursuant to Section 4.1 hereof by the Committee in connection
with an Award.

2.20 PERFORMANCE PERIOD. The “Performance Period” with respect to a Performance
Award is a period of not less than one calendar year or one fiscal year of the
Corporation, beginning not earlier than the year in which such Performance Award
is granted, which may be referred to herein and by the Committee by use of the
calendar or fiscal year in which a particular Performance Period commences.

 

2



--------------------------------------------------------------------------------

2.21 PLAN YEAR. The “Plan Year” shall be a fiscal year of the Corporation
falling within the term of this Plan.

2.22 RESTRICTED STOCK. “Restricted Stock” is Common Stock granted subject to
terms and conditions, including a risk of forfeiture, established by the
Committee pursuant to Article VI of this Plan.

2.23 RESTRICTED STOCK UNIT. A “Restricted Stock Unit” is a right to receive one
share of Common Stock at a future date that has been granted subject to terms
and conditions, including a risk of forfeiture, established by the Committee
pursuant to Article VI of this Plan.

2.24 STOCK APPRECIATION RIGHT. A “Stock Appreciation Right” is a right to
receive, upon exercise of that right, an amount, which may be paid in cash,
shares of Common Stock or a combination thereof in the discretion of the
Committee, equal to the difference between the Fair Market Value of one share of
Common Stock as of the date of exercise and the exercise price for that right as
determined by the Committee on the Date of Grant. Stock Appreciation Rights may
be granted in tandem with Stock Options or other Awards or may be freestanding.

2.25 STOCK OPTION. A “Stock Option” is a right to purchase from the Corporation
at any time not more than ten years following the Date of Grant, one share of
Common Stock for an exercise price not less than the Fair Market Value of a
share of Common Stock on the Date of Grant, subject to such terms and conditions
established pursuant to Article V hereof. Stock Options may be either
Non-Qualified Options or Incentive Stock Options.

2.26 SUBSIDIARY. The terms “Subsidiary” or “Subsidiary Corporation” mean any
corporation, partnership, joint venture or other entity during any period in
which at least fifty percent (50%) voting or profit interest is owned, directly
or indirectly, by the Corporation, including all business entities that, at the
time in question, are subsidiaries of the Corporation within the meaning of
Section 424(f) of the Code.

ARTICLE III

GRANTING OF AWARDS TO PARTICIPANTS

3.1 ELIGIBLE PARTICIPANTS. Awards may be granted by the Committee to any
employee of the Corporation or a Subsidiary, including any employee who is also
a director of the Corporation or a Subsidiary. Awards other than grants of
Incentive Stock Options may also be granted to a director of the Corporation who
is not an employee of the Corporation or a Subsidiary. References in this Plan
to “employment” and similar terms (except “employee”) shall include the
providing of services in the capacity of a director. A person who has been
engaged by the Corporation for employment shall be eligible for Awards other
than Incentive Stock Options, provided such person actually reports for and
commences such employment within 90 days after the Date of Grant. Incentive
Stock Options may be granted only to individuals who are employees on the Date
of Grant.

3.2 DESIGNATION OF PARTICIPANTS. At any time and from time to time during the
Plan Year, the Committee may designate the employees and directors of the
Corporation and its Subsidiaries eligible for Awards.

3.3 ALLOCATION OF AWARDS. Contemporaneously with the designation of a
Participant pursuant to Section 3.2 hereof, the Committee shall determine the
size, type and Date of Grant for each Award, taking into consideration such
factors as it deems relevant, which may include the following: (a) the total
number of shares of Common Stock available for Awards under the Plan; (b) the
work assignment or the position of the Participant and its sensitivity and/or
impact in relationship to the profitability and growth of the Corporation and
its Subsidiaries; and (c) the Participant’s performance in reference to such
factors.

The Committee may grant a Participant only one type of Award or it may grant any
combination of Awards in whatever relationship one to the other, if any, as the
Committee in its discretion so determines.

3.4 NOTIFICATION TO PARTICIPANTS AND DELIVERY OF DOCUMENTS. As soon as
practicable after such determinations have been made, each Participant shall be
notified of (a) his/her designation as a Participant, (b) the Date of Grant,
(c) the number and type of Awards granted to the Participant, (d) in the case of
Performance Awards, the Performance Period and Performance Goals, and (e) in the
case of Restricted Stock or Restricted Stock Units, the Restriction Period. The
Participant shall thereafter be supplied with written evidence of any such
Awards.

3.5 AWARD AGREEMENTS. Each Award shall be evidenced by an Award Agreement, which
will be provided to the Participant. Each Award Agreement shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

PERFORMANCE AWARDS

4.1 ESTABLISHMENT OF PERFORMANCE GOALS. Performance Goals applicable to a
Performance Award shall be established by the Committee in its sole discretion
on or before the Date of Grant and not more than a reasonable period of time
after the beginning of the relevant performance Period. Such Performance Goals
may include or be based upon any of the following criteria: pretax operating
contribution; economic value added; consolidated profits of the Corporation
expressed as a percent; earnings per share; return on capital; return on
investment; return on shareholders’ equity; internal rate of return; efficiency
ratio; revenue; working capital; pre-tax segment profit; net profit; net
interest margin; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; return on assets; growth of loans and/or
deposits; market share; business expansions; cash flow; stock price or
performance; and total shareholder return. Performance Goals may be absolute in
their terms or be measured against or in relationship to other companies
comparably, similarly or otherwise situated. The Committee, in its sole
discretion, may modify the Performance Goals if it determines that circumstances
have changed and modification is required to reflect the original intent of the
Performance Goals; provided, however, that no such change or modification may be
made to the extent it increases the amount of compensation payable to any
Participant who is a “covered employee” within the meaning of Code
Section 162(m). The Committee may in its sole discretion classify Participants
into as many groups as it determines, and as to any Participant relate his/her
Performance Goals partially, or entirely, to the measured performance, either
absolutely or relatively, of an identified Subsidiary, operating company or test
strategy or new venture of the Corporation.

4.2 LEVELS OF PERFORMANCE REQUIRED TO EARN PERFORMANCE AWARDS. At or about the
same time that Performance Goals are established for a specific period, the
Committee shall in its absolute discretion establish the percentage of the
Performance Awards granted for such Performance Period which shall be earned by
the Participant for various levels of performance measured in relation to
achievement of Performance Goals for such Performance Period.

4.3 OTHER RESTRICTIONS. The Committee shall determine the terms and conditions
applicable to any Performance Award, which may include restrictions on the
delivery of Common Stock payable in connection with the Performance Award and
restrictions that could result in the future forfeiture of all or part of any
Common Stock earned. The Committee may provide that shares of Common Stock
issued in connection with a Performance Award be held in escrow and/or legended.

4.4 NOTIFICATION TO PARTICIPANTS. Promptly after the Committee has established
or modified the Performance Goals with respect to a Performance Award, the
Participant shall be provided with written notice of the Performance Goals so
established or modified. Performance Awards shall be evidenced by written
agreements in such form and not inconsistent with the Plan as the Committee
shall in its sole discretion approve from time to time.

4.5 MEASUREMENT OF PERFORMANCE AGAINST PERFORMANCE GOALS. The Committee shall,
as soon as practicable after the close of a Performance Period, determine:
(a) the extent to which the Performance Goals for such Performance Period have
been achieved; and (b) the percentage of the Performance Awards earned as a
result.

These determinations shall be absolute and final as to the facts and conclusions
therein made and be binding on all parties. Promptly after the Committee has
made the foregoing determination, each Participant who has earned Performance
Awards shall be notified, in writing thereof. For all purposes of this Plan,
notice shall be deemed to have been given the date action is taken by the
Committee making the determination. Participants may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of all or any portion of their
Performance Awards during the Performance Period, except that Performance Awards
may be transferable by assignment by a Participant to the extent provided in the
applicable Performance Award agreement.

4.6 TREATMENT OF PERFORMANCE AWARDS EARNED. Upon the Committee’s determination
that a percentage of any Performance Awards has been earned for a Performance
Period, Participants to whom such earned Performance Awards have been granted
and who have been (or were) in the employ of the Corporation or a Subsidiary
thereof continuously from the Date of Grant, subject to the exceptions set forth
at Section 4.9 and Section 4.10 hereof, shall be entitled, subject to the other
conditions of this Plan, to payment in accordance with the terms and conditions
of their Performance Awards. Such terms and conditions may permit or require
that any applicable tax withholding be deducted from the amount payable.
Performance Awards shall under no circumstances become earned or have any value
whatsoever for any Participant who is not in the employ of the Corporation or
its Subsidiaries continuously during the entire Performance Period for which
such Performance Award was granted, except as provided at Section 4.9 or
Section 4.10 hereof.

4.7 DISTRIBUTION. Distributions payable pursuant to Section 4.6 above shall be
made as soon as practicable after the Committee determines the Performance
Awards have been earned unless the provisions of Section 4.8 hereof are
applicable to a Participant.

 

4



--------------------------------------------------------------------------------

4.8 DEFERRAL OF RECEIPT OF PERFORMANCE AWARD DISTRIBUTIONS. With the consent of
the Committee, a Participant who has been granted a Performance Award may by
compliance with the then applicable procedures under the Plan irrevocably elect
in writing to defer receipt of all or any part of any distribution associated
with that Performance Award. The terms of any deferral and the election to defer
under this Plan must comply with Section 409(a) of the Code. The terms and
conditions of any such deferral, including but not limited to, the period of
time for, and form of, election; the manner and method of payout; the plan and
form in which the deferred amount shall be held; the interest equivalent or
other payment that shall accrue pending its payout; and the use and form of
Dividend Equivalents in respect of stock-based units resulting from such
deferral, shall be as determined by the Committee. The Committee may, at any
time and from time to time, but prospectively only except as hereinafter
provided, amend, modify, change, suspend or cancel any and all of the rights,
procedures, mechanics and timing parameters relating to such deferrals. In
addition, the Committee may, in its sole discretion, accelerate the payout of
such deferrals (and any earnings thereon), or any portion thereof, either in a
lump sum or in a series of payments, but under the following conditions only:
(a) the Federal tax statutes, regulations or interpretations are amended,
modified, or otherwise changed or affected in such a manner as to adversely
alter or modify the tax effect of such deferrals; or (b) the Participant suffers
or incurs an event that would qualify for a “withdrawal” of contributions that
have not been accumulated for two years without adverse consequences on the tax
status of a qualified profit-sharing or stock bonus plan under the Federal tax
laws applicable from time to time to such types of plans.

4.9 NON-DISQUALIFYING TERMINATION OF EMPLOYMENT. Except for Section 4.10 hereof,
the only exceptions to the requirement of continuous employment during a
Performance Period for Performance Award distribution are termination of a
Participant’s employment by reason of death (in which event the Performance
Award may be transferable by will or the laws of descent and distribution only
to such Participant’s beneficiary designated to receive the Performance Award or
to the Participant’s applicable legal representatives, heirs or legatees), total
and permanent disability, with the consent of the Committee, normal or late
retirement or early retirement, with the consent of the Committee, or transfer
of an executive in a spin-off, with the consent of the Committee, occurring
during the Performance Period applicable to the subject Performance Award. In
such instance a distribution of the Performance Award shall be made, as of the
end of the Performance Period, and 100% of the total Performance Award that
would have been earned during the Performance Period shall be earned and paid
out; provided, however, in a spin-off situation the Committee may set additional
conditions, such as, without limiting the generality of the foregoing,
continuous employment with the spin-off entity.

4.10 CHANGE IN CONTROL. In the event of a Change in Control, a pro rata portion
of all outstanding Performance Awards under the Plan shall be payable ten days
after the Change in Control. The amount payable shall be determined by assuming
that 100% of each Performance Award was earned at target levels, and by
multiplying the earned amount by a fraction, the numerator of which shall be the
number of months that have elapsed in the applicable Performance Period prior to
the Change in Control and the denominator of which shall be the total number of
months in the Performance Period.

ARTICLE V

STOCK OPTIONS AND

STOCK APPRECIATION RIGHTS

5.1 NON-QUALIFIED OPTION. Non-Qualified Options granted under the Plan are Stock
Options that are not intended to be Incentive Stock Options under the provisions
of Section 422 of the Code. Non-Qualified Options shall be evidenced by written
agreements in such form and not inconsistent with the Plan as the Committee
shall in its sole discretion approve from time to time, which agreements shall
specify the number of shares to which they pertain and the purchase price of
such shares.

5.2 INCENTIVE STOCK OPTION. Incentive Stock Options granted under the Plan are
Stock Options that are intended to be “incentive stock options” under
Section 422 of the Code, and the Plan shall be administered, except with respect
to the right to exercise options after termination of employment, to qualify
Incentive Stock Options issued hereunder as incentive stock options under
Section 422 of the Code. An Incentive Stock Option shall not be granted to an
employee who owns, or is deemed under Section 424(d) of the Code to own, stock
of the Corporation (or of any parent or Subsidiary of the Corporation)
possessing more than 10% of the total combined voting power of all classes of
stock therein. The aggregate Fair Market Value (determined as of the time the
option is granted) of the stock with respect to which Incentive Stock Options
are exercisable for the first time by any Participant during any calendar year
(under all incentive stock option plans of the Corporation or any parent or
Subsidiary of the Corporation) shall not exceed $100,000. Incentive Stock
Options shall be evidenced by written agreements in such form and not
inconsistent with the Plan as the Committee shall in its sole discretion approve
from time to time, which agreements shall specify the number of shares to which
they pertain and the purchase price of such shares.

5.3 OPTION TERMS. Stock Options granted under this Plan shall be subject to the
following terms and conditions:

 

5



--------------------------------------------------------------------------------

(a) Option Period. Each Stock Option shall expire and all rights to purchase
shares thereunder shall cease not more than ten years after its Date of Grant or
on such date prior thereto as may be fixed by the Committee, or on such other
date as is provided by this Plan in the event of termination of employment,
death or reorganization. No Stock Option shall permit the purchase of any shares
thereunder during the first year after its Date of Grant, except as provided in
Section 5.5 hereof or as otherwise determined by the Committee.

(b) Exercise Price. The purchase price per share payable upon exercise of a
Stock Option shall not be less than the Fair Market Value of a share of Common
Stock on the Date of Grant of the Stock Option.

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be vested and exercised in whole or in part. The
Committee also shall determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised. The
Committee may waive any exercise provisions at any time in whole or in part
based upon factors as the Committee may determine in its sole discretion so that
the Option becomes exercisable at an earlier date.

(d) Transferability and Termination of Options. During the lifetime of an
individual to whom a Stock Option is granted, the Stock Option may be exercised
only by such individual and only while such individual is an employee of the
Corporation or a Subsidiary and only if the Participant has been continuously so
employed by any one or combination thereof since the Date of Grant of the Stock
Option, provided, however, that if the employment of such Participant by the
Corporation or a Subsidiary Corporation terminates, the Stock Option may
additionally be exercised as follows, or in any other manner provided by the
Committee, but in no event later than ten years after the Date of Grant of the
Stock Option:

(i) if a Participant’s termination of employment occurs by reason of normal or
late retirement under any retirement plan of the Corporation or its
Subsidiaries, such Participant’s Stock Options may be exercised within five
years after the date of such termination of employment. If a Participant’s
termination of employment occurs by reason of early retirement under any
retirement plan of the Corporation or its Subsidiaries, or by reason of the
transfer of a Participant in a spin-off, or by reason of total and permanent
disability, as determined by the Committee, without retirement, then such
Participant’s Stock Options shall be exercisable for a period of up to five
years after the date of such termination of employment if the Committee consents
to such an extension. During the extension period, the right to exercise Stock
Options, if any, accruing in installments, shall continue unless the Committee
provides otherwise; provided, however, that if the Stock Options are Incentive
Stock Options all installments shall be immediately exercisable; and provided
further, that the Committee may set additional conditions, such as, without
limiting the generality of the foregoing, an agreement to not provide services
to a competitor of the Corporation and its Subsidiaries and/or continuous
employment with a spin-off entity;

(ii) if a Participant’s termination of employment occurs by reason of death,
then such Participant’s outstanding Stock Options shall all become immediately
exercisable and may be exercised within five years after the date of death or
the life of the option, whichever is less, but in the case of Non-Qualified
Options in no event less than one year after the date of death, unless the
Committee provides otherwise;

(iii) if a Participant’s termination of employment occurs for any reason other
than as specified in Section 5.3(d)(i) or (ii) hereof, the Committee has not
approved an extension and Participant’s termination of employment is not for
Cause, then, but only with respect to Options that are as of the date of
termination vested, such Participant’s Stock Options may be exercised within
ninety days after the date of such termination of employment;

(iv) rights accruing to a Participant under Sections 5.3(d)(i) and
5.3(d)(iii) may, upon the death of a Participant subsequent to his/her
termination of employment, be exercised by his/her duly designated beneficiary
or otherwise by his/her applicable legal representatives, heirs or legatees to
the extent vested in and unexercised or perfected by the Participant at the date
of his/her death. In the case of Non-Qualified Options, the period for such
exercise shall not expire less than one year after the date of the Participant’s
death;

(v) if a Participant’s termination of employment occurs for Cause, such
Participant’s unexercised vested and unvested Stock Options shall be null and
void immediately upon termination of the Participant’s service and may not be
exercised; and

(vi) absence on an approved leave of absence communicated to the Committee shall
not be deemed a termination or interruption of continuous employment for the
purposes of the Plan.

 

6



--------------------------------------------------------------------------------

No Stock Option shall be assignable or transferable by the individual to whom it
is granted, except that it may be transferable (x) by assignment by the
Participant to the extent provided in the applicable option agreement, or (y) by
will or the laws of descent and distribution in accordance with the provisions
of this Plan. An option transferred after the death of the Participant to whom
it is granted may only be exercised by such individual’s beneficiary designated
to exercise the option or otherwise by his/her applicable legal representatives,
heirs or legatees, and only within the specific time period set forth above and
only to the extent vested in and unexercised by the Participant at the date of
his/her death, except as provided in Section 5.3(c)(ii).

In no event, whether by the Participant directly or by his/her proper assignee
or beneficiary or other representative, shall any option be exercisable at any
time after its expiration date as stated in the option agreement, except as
provided in Section 5.3(d)(ii) and (iv). When an option is no longer exercisable
it shall be deemed for all purposes and without further act to have lapsed and
terminated. The Committee may, in its sole discretion, determine solely for the
purposes of the Plan that a Participant is permanently and totally disabled, and
the acts and decisions of the Committee made in good faith in relation to any
such determination shall be conclusive upon all persons and interests affected
thereby.

(e) Exercise of Options. An individual entitled to exercise Stock Options may,
subject to their terms and conditions and the terms and conditions of the Plan,
exercise them in whole or in part by delivery of written notice of exercise to
the Corporation at its principal office, specifying the number of whole shares
of Common Stock with respect to which the Stock Options are being exercised.
Before shares may be issued, payment must be made in full, in legal United
States tender, in the amount of the purchase price of the shares to be purchased
at the time and any amounts for withholding as provided in Section 10.8 hereof;
provided, however, in lieu of paying for the exercise price in cash as described
above, the individual may pay (subject to such conditions and procedures as the
Committee may establish) all or part of such exercise price by tendering (either
actually or by attestation) owned and unencumbered shares of Common Stock
acceptable to the Committee and having a Fair Market Value on the date of
exercise of the Stock Options equal to or less than the exercise price of the
Stock Options exercised, with cash, as set forth above, for the remainder, if
any, of the purchase price; provided, further, that the Committee may permit a
Participant to elect to pay the exercise price by authorizing a third party to
sell shares of Common Stock (or a sufficient portion of the shares) acquired
upon exercise of the Stock Options and remit to the Corporation a sufficient
portion of the sale proceeds to pay the entire exercise price and any tax
withholding resulting from such exercise. Subject to rules established by the
Committee, the withholdings required by Section 10.8 hereof may be satisfied by
the Corporation withholding shares of Common Stock issued on exercise that have
a Fair Market Value on the date of exercise of the Stock Options equal to or
less than the withholding required by Section 10.8 hereof.

(f) Repricing Prohibited. Subject to Sections 5.5, 7.3 and 10.7, outstanding
Stock Options granted under this Plan shall not be repriced.

5.4 STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may be granted to
Participants either alone (“freestanding”) or in tandem with other Awards,
including Performance Awards, Stock Options and Restricted Stock. Stock
Appreciation Rights granted in tandem with Incentive Stock Options must be
granted at the same time as the Incentive Stock Options are granted. Stock
Appreciation Rights granted in tandem with any other Award may be granted at any
time prior to the earlier of the exercise or expiration of such Award. Stock
Appreciation Rights granted in tandem with Stock Options shall terminate and no
longer be exercisable upon the termination or exercise of the related Stock
Options. The Committee shall establish the terms and conditions applicable to
any Stock Appreciation Rights, which terms and conditions need not be uniform
but may not be inconsistent with the terms of the Plan. Freestanding Stock
Appreciation Rights shall generally be subject to terms and conditions
substantially similar to those described in Section 5.3 for Stock Options,
including the requirements of 5.3(a), (b) (c) and (f) regarding the maximum
period, minimum price and prohibition on repricing.

5.5 CHANGE IN CONTROL. In the event of a Change in Control:

(a) If the Corporation is the surviving entity and any adjustments necessary to
preserve the value of the Participant’s outstanding Stock Options and Stock
Appreciation Rights have been made, or the Corporation’s successor at the time
of the Change in Control irrevocably assumes the Corporation’s obligations under
this Plan or replaces the Participant’s outstanding Stock Options and Stock
Appreciation Rights with stock options and stock appreciation rights of equal or
greater value and having terms and conditions no less favorable to the
Participant than those applicable to the Participant’s Stock Options and Stock
Appreciation Rights immediately prior to the Change in Control, then such Awards
or their replacement awards shall become immediately exercisable in full only if
within two years after the Change in Control:

(i) the Participant’s employment is terminated without Cause;

(ii) the Participant terminates employment with Good Reason;

 

7



--------------------------------------------------------------------------------

(iii) the Participant’s employment terminates under circumstances that entitle
the Participant to benefit under Participant’s change of control agreement or
any income continuation benefits under any plan of the Corporation, a
Subsidiary, or an entity that is a successor to the Corporation or a Subsidiary
as a result of the Change in Control, or that would have entitled the
Participant to such benefits if the Participant participated in such plan (for
this purpose only, any such plan terminated in connection with the Change in
Control shall be taken into account); or

(iv) the Participant’s employment terminates under circumstances that entitle
the Participant to income continuation benefits under any change of control
agreement or employment agreement between the Participant and the Corporation, a
Subsidiary, or any successor thereof.

(b) If 5.5(a) does not apply, then without any action by the Committee or the
Board, each outstanding Stock Option and Stock Appreciation Right granted under
the Plan that has not been previously exercised or otherwise lapsed and
terminated shall become immediately exercisable in full; provided, however, that
the Committee, in its sole discretion, and without the consent of any
Participant affected thereby, may determine that a cash payment shall be made
promptly following the Change in Control in lieu of all or any portion of the
outstanding Stock Options and Stock Appreciation Rights granted under this Plan.
The amount payable with respect to each share of Common Stock subject to an
affected Stock Option and each affected Stock Appreciation Right shall equal the
excess of the Fair Market Value of a share of Common Stock immediately prior to
such Change in Control over the exercise price of such Stock Option or Stock
Appreciation Right. After such a determination by the Committee, each Stock
Option and Stock Appreciation Right, with respect to which a cash payment is to
be made shall terminate, and the Participant shall have no further rights
thereunder except the right to receive such cash payment.

ARTICLE VI

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

6.1 RESTRICTION PERIOD. At the time an Award of Restricted Stock or Restricted
Stock Units is made, the Committee shall establish the terms and conditions
applicable to such Award, including the period of time (the “Restriction
Period”) during which certain restrictions established by the Committee shall
apply to the Award. The Restriction Period shall be not less than three years.
Each such Award, and designated portions of the same Award, may have a different
Restriction Period, at the discretion of the Committee. Except as permitted or
pursuant to Sections 6.4, 6.5 or 10.7 hereof, the Restriction Period applicable
to a particular Award shall not be changed.

6.2 RESTRICTED STOCK TERMS AND CONDITIONS. Restricted Stock shall be represented
by a stock certificate registered in the name of the Participant granted such
Restricted Stock. Such Participant shall have the right to enjoy all shareholder
rights during the Restriction Period except that: (a) the Participant shall not
be entitled to delivery of the stock certificate until the Restriction Period
shall have expired; (b) the Corporation may either issue shares subject to such
restrictive legends and/or stop-transfer instructions as it deems appropriate or
provide for retention of custody of the Common Stock during the Restriction
Period; (c) the Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the Common Stock during the Restriction
Period, except that it may be transferable by assignment by the Participant to
the extent provided in the applicable Restricted Stock Award agreement; (d) a
breach of the terms and conditions established by the Committee with respect to
the Restricted Stock shall cause a forfeiture of the Restricted Stock, and any
dividends withheld thereon, and (e) dividends payable in cash or in shares of
stock or otherwise may be either currently paid or withheld by the Corporation
for the Participant’s account. At the discretion of the Committee, interest may
be paid on the amount of cash dividends withheld, including cash dividends on
stock dividends, at a rate and subject to such terms as determined by the
Committee.

Provided, however, and the provisions of Section 6.4 to the contrary
notwithstanding, in lieu of the foregoing, the Committee may provide that no
shares of Common Stock be issued until the Restriction Period is over and
further provide that the shares of Common Stock issued after the Restriction
Period has been completed, be issued in escrow and/or be legended and that the
Common Stock be subject to restrictions including the forfeiture of all or a
part of the shares.

6.3 PAYMENT FOR RESTRICTED STOCK. A Participant shall not be required to make
any payment for Restricted Stock unless the Committee so requires.

6.4 FORFEITURE PROVISIONS. Subject to Section 6.5, in the event a Participant
terminates employment during a Restriction Period for the Participant’s
Restricted Stock or Restricted Stock Units, such Awards will be forfeited;
provided, however, that the Committee may provide for proration or full payout
in the event of (a) a termination of employment because of normal or late
retirement, (b) with the consent of the Committee, early retirement or spin-off,
(c) death, or (d) total and permanent disability, as determined by the
Committee, all subject to any other conditions the Committee may determine.

 

8



--------------------------------------------------------------------------------

6.5 CHANGE IN CONTROL. In the event of a Change in Control, restrictions on a
fraction of each Participant’s outstanding Restricted Stock and Restricted Stock
Units granted under the Plan will lapse, and any shares not previously
distributed shall be distributed within ten days after the Change in Control in
accordance with the provisions set forth in Section 4.10. The numerator of such
fraction with respect to an Award shall be the number of months that have
elapsed in the applicable Restriction Period prior to the Change in Control and
the denominator shall be the number of months in such Restriction Period.

ARTICLE VII

SHARES OF STOCK SUBJECT TO THE PLAN; MAXIMUM AWARDS

7.1 SHARES AVAILABLE. Subject to the other provisions of this Article VII, the
total number of shares available for grant as Awards pursuant to the Plan shall
not exceed in the aggregate five percent (5%) of the outstanding shares of the
Corporation’s Common Stock as of March 8, 2007, the record date for the
Corporation’s 2007 Annual Meeting, that is a maximum of 428,996 shares of the
Corporation’s Common Stock. Solely for the purpose of applying the limitation in
the preceding sentence and subject to the replenishment and adjustment
provisions of Sections 7.2 and 7.3 below: (a) each Award granted under this Plan
prior to the Effective Date shall reduce the number of shares available for
grant by one share for every one share granted, and (b) each Stock Option or
Stock Appreciation Right granted under this Plan on or after the Effective Date
shall reduce the number of shares available for grant by one share for every one
share granted.

Shares available for grant under the Plan may be authorized and unissued shares,
treasury shares held by the Corporation or shares purchased or held by the
Corporation or a Subsidiary for purposes of the Plan, or any combination
thereof. Shares issued upon assumption or conversion of outstanding stock-based
awards granted by an acquired company shall be disregarded in applying the
limitation set forth in this Section 7.1.

7.2 SHARES AGAIN AVAILABLE. In the event all or any portion of an Award is
forfeited or cancelled, expires, is settled for cash, or otherwise does not
result in the issuance of all or a portion of the shares subject to the Award in
connection with the exercise or settlement of such Award, the number of shares
not issued that were deducted for such Award pursuant to Section 7.1 above shall
be restored and may again be used for Awards under the Plan.

Notwithstanding anything in this Section 7.2 to the contrary and solely for
purposes of determining whether shares are available for the issuance of
Incentive Stock Options, the maximum aggregate number of shares that may be
granted under this Plan shall be determined without regard to any shares
restored pursuant to this Section 7.2 that, if taken into account, would cause
the Plan to fail the requirement under Code Section 422 that the Plan designate
the maximum aggregate number of shares that may be issued.

7.3 RELEVANT CHANGE ADJUSTMENTS. Appropriate adjustments in the number of shares
available for grant and in any outstanding Awards, including adjustments in the
size of the Award and in the exercise price per share of Stock Options and Stock
Appreciation Rights, as authorized herein shall be made by the Committee (except
as provided in Section 10.7 hereof), to give effect to adjustments made in the
number of shares of Common Stock through a merger, consolidation,
recapitalization, reclassification, combination, spin-off, common stock
dividend, stock split or other relevant change.

7.4 MAXIMUM PER PARTICIPANT AWARD. During any consecutive thirty-six month
period, no Participant may receive Awards that, in the aggregate, could result
in that Participant receiving, earning or acquiring, subject to the adjustments
described in Section 7.3: (a) Stock Options and Stock Appreciation Rights for,
in the aggregate, more than 100,000 shares of Common Stock; (b) Performance
Shares, Restricted Stock and Restricted Stock Units for, in the aggregate, more
than 100,000 shares of Common Stock; (c) a number of Dividend Equivalents
greater than the number of shares of Common Stock the Participant could receive,
earn or acquire in connection with the related stock-based Awards granted to the
Participant; and (d) Performance Units with a value exceeding $500,000.

In addition, during any consecutive thirty-six month period, no Participant who
is a non-employee director may receive Awards that, in the aggregate, could
result in that Participant receiving, earning or acquiring, subject to the
adjustments described in Section 7.3, more than 50,000 shares of Common Stock.
For purposes of applying the limits described in this Section 7.4, if Awards
subject to the same limit are granted in tandem, so that only one of the Awards
may actually be exercised, only one of the Awards shall be counted.

ARTICLE VIII

ADMINISTRATION

8.1 COMMITTEE. The Plan will be administered by the Compensation Committee of
the Board who are appointed from time to time by the Board and who are outside,
independent Board members who, in the judgment of the Board, are

 

9



--------------------------------------------------------------------------------

qualified to administer the Plan as contemplated by (a) Rule 16b-3 of the
Securities and Exchange Act of 1934 (or any successor rule), (b) Section 162(m)
of the Code, as amended, and the regulations thereunder (or any successor
Section and regulations), and (c) any rules and regulations of a stock exchange
on which Common Stock is traded. Any member of the Committee administering the
Plan who does not satisfy or ceases to satisfy the qualifications set out in the
preceding sentence may recuse himself or herself from any vote or other action
taken by such Committee.

8.2 POWERS. The Committee shall have and exercise all of the powers and
responsibilities granted expressly or by implication to it by the provisions of
the Plan. Subject to and as limited by such provisions, the Committee may from
time to time enact, amend and rescind such rules, regulations and procedures
with respect to the administration of the Plan as it deems appropriate or
convenient.

8.3 INTERPRETATION. All questions arising under the Plan, any Award agreement,
or any rule, regulation or procedure adopted by the Committee shall be
determined by the Committee, and its determination thereof shall be conclusive
and binding upon all parties.

8.4 COMMITTEE PROCEDURE. Any action required or permitted to be taken by the
Committee under the Plan shall require the affirmative vote of a majority of a
quorum of the members of the Committee. A majority of all members of the
Committee shall constitute a “quorum” for Committee business. The Committee may
act by written determination instead of by affirmative vote at a meeting,
provided that any written determination shall be signed by all members of the
Committee, and any such written determination shall be as fully effective as a
majority vote of a quorum at a meeting.

8.5 DELEGATION. The Committee may delegate all or any part of its authority
under the Plan to a subcommittee of directors and/or officers of the Corporation
for purposes of determining and administering Awards granted to persons who are
not then subject to the reporting requirements of Section 16 of the Exchange
Act.

ARTICLE IX

REDUCTION IN AWARDS

9.1 WHEN APPLICABLE. Anything in this Plan to the contrary notwithstanding, the
provisions of this Article IX shall apply to a Participant if an independent
auditor selected by the Committee (the “Auditor”) determines that each of
(a) and (b) below are applicable.

(a) Payments or distributions hereunder, determined without application of this
Article IX, either alone or together with other payments in the nature of
compensation to the Participant which are contingent on a change in the
ownership or effective control of the Corporation, or in the ownership of a
substantial portion of the assets of the Corporation, or otherwise (but after
any elimination or reduction of such payments under the terms of the
Corporation’s income continuance policy, if any), would result in any portion of
the payments hereunder being subject to an excise tax on excess parachute
payments imposed under Section 4999 of the Code.

(b) The excise tax imposed on the Participant under Section 4999 of the Code on
excess parachute payments, from whatever source, would result in a lesser net
aggregate present value of payments and distributions to the Participant (after
subtraction of the excise tax) than if payments and distributions to the
Participant were reduced to the maximum amount that could be made without
incurring the excise tax.

9.2 REDUCED AMOUNT. Under this Article IX the payments and distributions under
this Plan shall be reduced (but not below zero) so that the present value of
such payments and distributions shall equal the Reduced Amount. The “Reduced
Amount” (which may be zero) shall be an amount expressed in present value which
maximizes the aggregate present value of payments and distributions under this
Plan which can be made without causing any such payment to be subject to the
excise tax under Section 4999 of the Code. The determinations and reductions
under this Section 9.2 shall be made after eliminations or reductions, if any,
have been made under the Corporation’s income continuance policy, if any.

9.3 PROCEDURE. If the Auditor determines that this Article IX is applicable to a
Participant, the Auditor shall so advise the Committee in writing. The Committee
shall then promptly give the Participant notice to that effect together with a
copy of the detailed calculation supporting such determination which shall
include a statement of the Reduced Amount. The Participant may then elect, in
his/her sole discretion, which and how much of the Awards otherwise awarded
under this Plan shall be eliminated or reduced (as long as after such election
the aggregate present value of the remaining Awards under this Plan equals the
Reduced Amount), and shall advise the Committee in writing of his/her election
within ten days of his/her receipt of notice. If no such election is made by the
Participant within such ten-day period, the Committee may elect which and how
much of the Awards shall be eliminated or reduced (as long as after such
election their aggregate present value equals the Reduced Amount) and shall
notify the Participant promptly of such election. For purposes of this
Article IX, present value shall be determined in accordance with Section 280G of
the Code. All the foregoing determinations made by

 

10



--------------------------------------------------------------------------------

the Auditor under this Article IX shall be made as promptly as practicable after
it is determined that excess parachute payments (as defined in Section 280G of
the Code) will be made to the Participant if an elimination or reduction is not
made. As promptly as practicable following the election hereunder, the
Corporation shall provide to or for the benefit of the Participant such amounts
and shares as are then due to the Participant under this Plan and shall promptly
provide to or for the benefit of the Participant in the future such amounts and
shares as become due to the Participant under this Plan.

9.4 CORRECTIONS. As a result of the uncertainty in the application of
Section 280G of the Code at the time of the initial determination by the Auditor
hereunder, it is possible that payments or distributions under this Plan will
have been made which should not have been made (“Overpayment”) or that
additional payments or distributions which will have not been made could have
been made (“Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder. In the event that the Auditor, based upon the
assertion of a deficiency by the Internal Revenue Service against the
Corporation or the Participant which the Auditor believes has a high probability
of success, determines that an Overpayment has been made, any such Overpayment
shall be treated for all purposes as a loan to the Participant which the
Participant shall repay together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by the Participant if and to the extent such payment
would not reduce the amount which is subject to the excise tax under
Section 4999 of the Code. In the event that the Auditor, based upon controlling
precedent, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid to or for the benefit of the Participant together with
interest at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code.

9.5 NON-CASH BENEFITS. In making its determination under this Article IX, the
value of any non-cash benefit shall be determined by the Auditor in accordance
with the principles of Section 280G(d)(3) of the Code.

9.6 DETERMINATIONS BINDING. All determinations made by the Auditor under this
Article IX shall be binding upon the Corporation, the Committee and the
Participant.

ARTICLE X

GENERAL PROVISIONS

10.1 AMENDMENT OR TERMINATION OF PLAN. The Board may at any time amend, suspend,
discontinue or terminate the Plan (including the making of any necessary
enabling, conforming and procedural amendments to the Plan to authorize and
implement the granting of Incentive Stock Options or other income tax preferred
stock options which may be authorized by federal law subsequent to the effective
date of this Plan); provided, however, that no amendment by the Board shall,
without further approval of the shareholders of the Corporation, increase the
total number of shares of Common Stock which may be made subject to the Plan,
except as provided at Section 7.3 hereof, or make any other change for which
shareholder approval is required by law or under the applicable rules of the
NASDAQ Global Market. No action taken pursuant to this Section 10.1 of the Plan
shall, without the consent of the Participant, alter or impair any Awards which
have been previously granted to a Participant except pursuant to Section 10.5 of
the Plan.

10.2 NON-ALIENATION OF RIGHTS AND BENEFITS. Except as expressly provided herein,
no right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such right or
benefit. If any Participant or beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right or benefit hereunder (other than as expressly provided herein), then such
right or benefit shall, in the sole discretion of the Committee, cease and in
such event the Corporation may hold or apply the same or any or no part thereof
for the benefit of the Participant or beneficiary, his/her spouse, children or
other dependents or any of them in any such manner and in such proportion as the
Committee in its sole discretion may deem proper.

10.3 NO RIGHTS AS SHAREHOLDER. The granting of Awards under the Plan shall not
entitle a Participant or any other person succeeding to his/her rights, to any
dividend, voting or other right as a shareholder of the Corporation unless and
until the issuance of a stock certificate to the Participant or such other
person pursuant to the provisions of the Plan and then only subsequent to the
date of issuance thereof.

10.4 LIMITATION OF LIABILITY OR OBLIGATION OF THE CORPORATION. As illustrative
only of the limitations of liability or obligation of the Corporation and not
intended to be exhaustive thereof, nothing in the Plan shall be construed:
(a) to give any employee of the Corporation any right to be granted any Award
other than at the sole discretion of the Committee; (b) to give any Participant
any rights whatsoever with respect to shares of Common Stock except as
specifically provided in the Plan; (c) to limit in any way the right of the
Corporation or any Subsidiary to terminate, change or modify, with or without
Cause, the employment of any Participant at any time; or (d) to be evidence of
any agreement or understanding, express or implied, that the Corporation or any
Subsidiary will employ any Participant in any particular position at any
particular rate of compensation or for any particular period of time.

 

11



--------------------------------------------------------------------------------

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the
Corporation or any Subsidiary, unless expressly so provided by such other plan,
contract or arrangement or the Committee determines that an Award or portion of
an Award should be included to reflect competitive compensation practices or to
recognize that an Award has been made in lieu of a portion of competitive cash
compensation.

10.5 GOVERNMENT REGULATIONS. Notwithstanding any other provisions of the Plan
seemingly to the contrary, the obligation of the Corporation with respect to
Awards granted under the Plan shall at all times be subject to any and all
applicable laws, rules and regulations and such approvals by any government
agencies as may be required or deemed by the Board or Committee as reasonably
necessary or appropriate for the protection of the Corporation. In connection
with any sale, issuance or transfer hereunder, the Participant acquiring the
shares shall, if requested by the Corporation, give assurances satisfactory to
counsel of the Corporation that the shares are being acquired for investment and
not with a view to resale or distribution thereof and assurances in respect of
such other matters as the Corporation may deem desirable to assure compliance
with all applicable legal requirements.

10.6 NON-EXCLUSIVITY OF THE PLAN. Neither the adoption of the Plan by the Board
nor the submission of the Plan to shareholders of the Corporation for approval
shall be construed as creating any limitations on the power or authority of the
Board to adopt such other or additional incentive or other compensation
arrangements of whatever nature as the Board may deem necessary or desirable or
preclude or limit the continuation of any other plan, practice or arrangement
for the payment of compensation or fringe benefits to employees generally, or to
any class or group of employees, which the Corporation or any Subsidiary now has
lawfully put into effect, including, without limitation, any retirement,
pension, savings, profit sharing or stock purchase plan, insurance, death and
disability benefits, and executive short term incentive plans.

10.7 REORGANIZATION. In case the Corporation is merged or consolidated with
another corporation, or in case the property or stock of the Corporation is
acquired by another corporation, or in case of a separation, reorganization or
liquidation of the Corporation (for purposes hereof any such occurrence being
referred to as an “Event”), the Committee or a comparable committee of any
corporation assuming the obligations of the Corporation hereunder, shall either:

(a) make appropriate provision for the protection of any outstanding stock-based
Awards granted thereunder by the substitution on an equitable basis of
appropriate stock, stock units, stock options or stock appreciation rights of
the Corporation, or of the merged, consolidated or otherwise reorganized
corporation which will be issuable in respect to the Awards. Stock to be issued
pursuant to such substitute awards shall be limited so that the excess of the
aggregate fair market value of the shares subject to such substitute awards
immediately after such substitution over the purchase price thereof (if any) is
not more than the excess of the aggregate fair market value of the shares
subject to such substitute awards immediately before such substitution over the
purchase price thereof (if any); or

(b) upon written notice to the Participant, declare that all Performance Awards
granted to the Participant are deemed earned, that the Restriction Period of all
Restricted Stock and Restricted Stock Units has been eliminated and that all
outstanding Stock Options and Stock Appreciation Rights shall accelerate and
become exercisable in full but that all outstanding Stock Options and Stock
Appreciation Rights, whether or not exercisable prior to such acceleration, must
be exercised within the period of time set forth in such notice or they will
terminate. In connection with any declaration pursuant to this Section 10.7(b),
the Committee may, but shall not be obligated to, cause a cash payment to be
made to each Participant who holds a Stock Option or Stock Appreciation Right
that is terminated in an amount equal to the product obtained by multiplying
(x) the amount (if any) by which the Event Proceeds Per Share (as hereinafter
defined) exceeds the exercise price per share covered by such Stock Option times
(y) the number of shares of Common Stock covered by such Stock Option or Stock
Appreciation Right. For purposes of this Section 10.7(b), “Event Proceeds Per
Share” shall mean the cash plus the fair market value, as determined in good
faith by the Committee, of the non-cash consideration to be received per share
by the shareholders of the Corporation upon the occurrence of the Event.

10.8 WITHHOLDING TAXES, ETC. All distributions under the Plan shall be subject
to any required withholding taxes and other withholdings and, in case of
distributions in Common Stock, the Participant or other recipient may, as a
condition precedent to the delivery of Common Stock, be required to pay to
his/her participating employer the excess, if any, of the amount of required
withholding over the withholdings, if any, from any distributions in cash under
the Plan. All or a portion of such payment may, in the discretion of the
Committee and upon the election of the Participant, be made (a) by withholding
from shares that would otherwise be delivered to the Participant a number of
shares sufficient to satisfy the remaining required tax withholding or (b) by
tendering (either actually or by attestation) owned and unencumbered shares of
Common Stock acceptable to the Committee and having a Fair Market Value on the
date of tender equal to or less than the

 

12



--------------------------------------------------------------------------------

remaining required tax withholding. No distribution under the Plan shall be made
in fractional shares of Common Stock, but the proportional market value thereof
shall be paid in cash.

10.9 GENERAL RESTRICTION. Each Award shall be subject to the requirement that,
if at any time the Board shall determine, in its discretion, that the listing,
registration or qualification of the shares subject to such option and/or right
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with the granting of such Award or the issue or
purchase of shares respectively thereunder, such Award may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board.

10.10 USE OF PROCEEDS. The proceeds derived by the Corporation from the sale of
the stock pursuant to Awards granted under the Plan shall constitute general
funds of the Corporation.

10.11 DURATION OF PLAN. This Plan shall remain in effect until the earliest of
the following events occurs: (a) distribution of all shares of Common Stock
subject to the Plan, (b) termination of this Plan pursuant to Section 10.1
hereof, or (c) the tenth anniversary of the Effective Date.

10.12 SEVERABILITY. In the event any provision of this Plan shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

10.13 GOVERNING LAW. To the extent that federal laws do not otherwise control,
this Plan and all determinations made and actions taken pursuant to this Plan
shall be governed by the laws of the Commonwealth of Pennsylvania and construed
accordingly.

10.14 HEADINGS. The headings of the Articles and their subparts in this Plan are
for convenience of reading only and are not meant to be of substantive
significance and shall not add to or detract from the meaning of such Article or
subpart to which it refers.

10.15 STOCK CERTIFICATES. Notwithstanding anything in the Plan to the contrary,
to the extent the Plan provides for the issuance of stock certificates to
reflect the issuance of shares of Common Stock or Restricted Stock, the issuance
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange on which the Common
Stock is traded.

10.16 FRACTIONAL SHARES. No fractional shares of Common Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

ARTICLE XI

COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE

11.1 To the extent the Committee determines that any Award granted under the
Plan is subject to Section 409A of the Internal Revenue Code, the Agreement
evidencing such Award will incorporate the terms and conditions required by
Section 409A of the Internal Revenue Code. To the extent applicable, the Plan
and Agreement will be interpreted in accordance with Section 409A of the
Internal Revenue Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidelines that may be issued after the Effective Date.
Notwithstanding any provisions of the Plan, in the event that following the
Effective Date the Committee determines that any Award may be subject to
Section 409A of the Internal Revenue Code, the Committee may adopt such
amendment to the Plan and/or the applicable Agreement or adopt policies and
procedures or take any other action or actions, including an action or amendment
with retroactive effect, that the Committee determines is necessary or
appropriate to (i) exempt the Award from the application of Section 409A of the
Internal Revenue Code or (ii) comply with the requirements of Section 409A of
the Internal Revenue Code.

 

13